Case:15-02053-BKT13 Doc#:47 Filed:06/11/19 Entered:06/11/19 14:48:06     Desc: Main
                           Document Page 1 of 5
                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF PUERTO RICO

IN THE MATTER OF:                          CASE NO. 15-02053(BKT)

LARADY LIZ RAMOS ORTIZ,                    CHAPTER 13

Debtor.


        MOTION FOR LEAVE TO WITHDRAW FROM LEGAL REPRESENTATION

TO THE HONORABLE COURT:

      NOW   COMES,   the   undersigned     attorney   and    very    respectfully

states and prays as follows:

      1.    The undersigned attorney has represented Debtor in this

case since its filing on March 20, 2015.

      2.    The plan was confirmed by the Court on June 18, 2015 (Dkt.

20) and there is a pending request to dismiss the case filed by the

Chapter 13 Trustee (Dkt. 46).

      3.    Although the plan was modified on November 17, 2015 (Dkt.

26), a modification approved by the Court (Dkt. 29), no fees were

collected for such post-confirmation attorney work. The undersigned

attorney    has   not   collected    any    fees   from     Debtor    after   plan

confirmation and payment of the “No-Look fee” approved by this

Honorable Court when the plan was confirmed on June 18, 2015. There

is no pending application for compensation.

      4.    Debtor has informed the undersigned that she wishes to

retain new counsel to continue these proceedings and has asked the

undersigned attorney to withdraw from the legal representation.
Case:15-02053-BKT13 Doc#:47 Filed:06/11/19 Entered:06/11/19 14:48:06             Desc: Main
                           Document Page 2 of 5
        5.    Debtor    is   making    the    necessary      arrangements     to    appear

through new counsel and timely address the issues raised by the

Trustee’s motion to dismiss by the due deadline of July 1, 2019.

        6.    The undersigned attorney has transmitted the case file to

Debtor.

        7.    Thus, in light of the aforementioned, Attorney Carlos C.

Alsina-Batista respectfully requests this Honorable Court to grant

the present request to authorize withdrawal from Debtor’s legal

representation.

        WHEREFORE, the undersigned attorney very respectfully prays

from this Honorable Court to take notice of the aforementioned and

grant    Attorney      Carlos   C.    Alsina-Batista        leave   to    withdraw    from

Debtor’s legal representation.

        RESPECTFULLY SUBMITTED.

        NOTICE:     Within fourteen (14) days after service as evidenced
by the certification, any party against whom this paper has been
served, or any other party to the action who objects to the relief
sought       herein,   shall    serve    and        file   an    objection    or     other
appropriate response to this paper with the Clerk’s office of the
U.S.    Bankruptcy      Court   for    the    District      of   Puerto    Rico.    If   no
objection      or   other    response    is        filed   within   the   time     allowed
herein, the paper will be deemed unopposed and may be granted
unless: (i) the requested relief is forbidden by law; (ii) the
requested relief is against public policy; or (iii) in the opinion
of the Court, the interest of justice requires otherwise.
        CERTIFICATE OF SERVICE: I hereby certify that on this same

date the foregoing motion was filed with the Clerk of the Court

using the CM/ECF system, which will send notification of this

                                             -2-
Case:15-02053-BKT13 Doc#:47 Filed:06/11/19 Entered:06/11/19 14:48:06    Desc: Main
                           Document Page 3 of 5
filing to the U.S. Trustee, Chapter 13 Trustee Alejandro Oliveras

Rivera, and all CM/ECF participants, and also mailed the same to

any   creditors     in   the    attached    list   that    are    not     CM/ECF

participants.

      In Corona, California, this 11th day of June, 2019.
                               /s/ Carlos C. Alsina-Batista
                               Carlos C. Alsina Batista
                               USDC-PR No. 222801
                               4740 Green River Rd., Suite 310
                               Corona, CA 92324
                               Tel. 787-615-8733
                               Email: calsina@prquiebra.com




                                      -3-
              Case:15-02053-BKT13
Label Matrix for local noticing   Doc#:47
                                     RELIABLEFiled:06/11/19
                                              FINANCIAL SERVICES Entered:06/11/19 US
                                                                                  14:48:06        Desc:
                                                                                     Bankruptcy Court     Main
                                                                                                      District of P.R.
0104-3                                     Document
                                     PO BOX 21382            Page 4 of 5          Jose V Toledo Fed Bldg & US Courthouse
Case 15-02053-BKT13                  SAN JUAN, PR 00928-1382                      300 Recinto Sur Street, Room 109
District of Puerto Rico                                                           San Juan, PR 00901-1964
Old San Juan
Thu Apr 16 19:16:29 AST 2015
BANCO POPULAR                        BANCO POPULAR DE PR                          BANCO POPULAR DE PR
BANKRUPTCY DEPARTMENT                GPO BOX 2708                                 GPO BOX 3228
PO BOX 362708                        SAN JUAN, PR 00936-2708                      San Juan, PR 00936-3228
SAN JUAN, PR 00936-2708


BANCO POPULAR DE PUERTO RICO                BANCO SANTANDER DE PR                       CLARO
BANKRUPTCY DEPARTMENT                       PO BOX 362589                               PO BOX 360998
PO BOX 366818                               SAN JUAN, PR 00936-2589                     SAN JUAN, PR 00936-0998
SAN JUAN PR 00936-6818


COMENITY BANK                               COMENITY BANK/PAC SUN                       COMENITY CAPITAL/DAVIDS BRIDAL
BANKRUPTCY NOTICE                           995 W 122ND AVE                             PO BOX 182120
PO BOX 182273                               WESTMINSTER, CO 80234-3417                  COLUMBUS, OH 43218-2120
COLUMBUS, OH 43218-2273


CRIM                                        DEPT OF EDU/NAVIENT                         DEPT OF EDUCATION/NAVIENT
PO BOX 195387                               PO BOX 9635                                 PO BOX 9635
SAN JUAN, PR 00919-5387                     WILKES BARRE, PA 18773-9635                 WILKES BARRE, PA 18773-9635



HOSPITAL UNIVERSITARIO                      ISLAND FINANCE                              JC PENNEY
AREA DE COBROS                              A DIVISION OF SANTANDER                     PO BOX 364788
PO BOX 2129                                 PO BOX 71504                                SAN JUAN, PR 00936-4788
SAN JUAN, PR 00922-2129                     SAN JUAN, PR 00936-8604


NAVIENT                                     Navient Solutions, Inc. on behalf of USAF   SANTANDER FINANCIAL D/B/A ISLAND FINANCE
BANKRUPTCY NOTICING                         Attn: Bankruptcy Litigation Unit E3149      PO BOX 195369
PO BOX 9500                                 P.O. Box 9430                               SAN JUAN PR 00919-5369
WILKES BARRE, PA 18773-9500                 Wilkes-Barre, PA 18773-9430


SYNCB/JC PENNEY                             SYNCHRONY BANK                              TREASURY SECRETARY
PO BOX 965007                               PO BOX 960061                               DEPARTAMENTO DE HACIENDA
ORLANDO, FL 32896-5007                      ORLANDO, FL 32896-0061                      P.O. BOX 9024140
                                                                                        SAN JUAN, PR 00902-4140


ALEJANDRO OLIVERAS RIVERA                   CARLOS C ALSINA BATISTA                     LARADY LIZ RAMOS ORTIZ
ALEJANDRO OLIVERAS CHAPTER 13 TRUS          CARLOS ALSINA BATISTA LAW OFFICES PSC       PO BOX 1193
PO BOX 9024062                              638 ALDEBARAN ST                            AGUAS BUENAS, PR 00703-1193
SAN JUAN, PR 00902-4062                     BANCO DE DESARROLLO ECONOMICO BLDNG
                                            SECOND FLOOR SUITE HQ 7
                                            SAN JUAN, PR 00920
MONSITA LECAROZ ARRIBAS
OFFICE OF THE US TRUSTEE (UST)
OCHOA BUILDING
500 TANCA STREET SUITE 301
SAN JUAN, PR 00901
             Case:15-02053-BKT13 Doc#:47 Filed:06/11/19 Entered:06/11/19 14:48:06                                        Desc: Main
                                        Document Page 5 of 5
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


(d)RELIABLE FINANCIAL SERVICES, INC.
P.O. BOX 21382
SAN JUAN, PR 00928-1382




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)NAVIENT                                           End of Label Matrix
BANKRUPTCY NOTICING                                  Mailable recipients    27
PO BOX 9500                                          Bypassed recipients     1
Wilkes Barre, PA 18773-9500                          Total                  28
